PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/420,344
Filing Date: 31 Jan 2017
Appellant(s): Graziani, Stephane



__________________
Jason D. Grier, Reg. No. 70,877
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Bouvier, et al. (US 2013/0003939 A1) in view of U.S. Patent Application Publication to Ancar (US 2015/0049862 A1).
With respect to Claim 1, Bouvier teaches a mobile X-ray system (Abstract and throughout disclosure) comprising: 
a movable base (16; Paragraphs 20 and 35);
a robotic arm (13, 18) mounted on the movable base (Paragraphs 31 and 35); 
an X-ray source (11) attached to the robotic arm (Paragraphs 31-32); 
a radiation detector (12; Paragraphs 31-32); 
one or more user interfaces (24; Paragraphs 41 and 69); and
a controller (50; Paragraph 36) configured to determine a position of the source and detector, while carried on the robotic arm, with respect to their 
However, Bouvier does not teach that said arm is controlled such that said source is moved into alignment with the detector via separate movement of said source on said arm.
Ancar teaches a mobile x-ray imaging system wherein a controller performs automatic movement of a multi-jointed, articulate arm (17a-h) supporting the x-ray source for increased degrees of freedom in aligning said x-ray source with respect to an x-ray detector (Paragraphs 58-59 and throughout disclosure).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a multi-jointed, articulated positioning arm for positioning an x-ray source with respect to an x-ray detector on a mobile x-ray system, as suggested by Ancar, thereby providing a more accurate positioning of the x-ray source and detector for increased imaging angle capability with the x-ray system of Bouvier, using an articulated arm with additional degrees of freedom that is not in a set position with respect to the detector, as suggested by Ancar (Paragraphs 58-59).
With respect to Claim 11, Bouvier teaches a method of operating a mobile X-ray system (Abstract and throughout disclosure) comprising:
using a sensor system (42, 43) to determine a position of an X-ray source (11) and a position of a radiation detector (12), said source and detector carried on a robotic arm (13, 18) of the mobile X-ray system (Paragraphs 56, 57, 60, and 61); and
using a controller (50; Paragraph 36) to automatically move both a movable base (16) and the robotic arm of the mobile X-ray system to align the X-ray source and detector, while carried on the robotic arm, with the patient area to be imaged (Paragraphs 56-62, 70-76, and 92-97).
However, Bouvier does not teach that said arm is controlled such that said source is moved into alignment with the detector via separate movement of said source on said arm.
Ancar teaches a mobile x-ray imaging system wherein a controller performs automatic movement of a multi-jointed, articulate arm (17a-h) supporting the x-ray source for increased degrees of freedom in aligning said x-ray source with respect to an x-ray detector (Paragraphs 58-59 and throughout disclosure).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a multi-jointed, articulated positioning arm for positioning an x-ray source with respect to an x-ray detector on a mobile x-ray system, as suggested by Ancar, thereby providing a more accurate positioning of the x-ray source and detector for increased imaging angle capability with the x-ray system of Bouvier, using an articulated arm with additional degrees of freedom that is not in a set position with respect to the detector, as suggested by Ancar (Paragraphs 58-59).
With respect to Claims 2 and 12, Bouvier further teaches that the movable base comprises one or more drive wheels (36, 37) and a drive system configured to provide power to the one or more drive wheels (Paragraphs 48-50 ad 62).

With respect to Claims 4 and 14, Bouvier further teaches that the drive system is configured to provide the steering forces and motive forces to the one or more drive wheels to cause the mobile X-ray system to rotate around a vertical axis (Paragraphs 48-59).
With respect to Claim 5, Ancar further teaches that the robotic arm comprises a plurality of joints and arm members (17 a-h) providing multiple degrees of freedom (Paragraphs 58-59).
With respect to Claims 6 and 15, Ancar further teaches: one or more first sensors (42) mounted on the X-ray source (Paragraphs 56, 57, 60; Figure 5A) and one or more second sensors (43) mounted on the detector (Paragraphs 56, 57, 61; Figure 5B); wherein the first and second sensors are connected to the controller, and the controller is configured to determine the position of the X-ray source and the detector from signals produced by the first and second sensors (Paragraphs 56, 57, 60, and 64).
With respect to Claims 7 and 16, Ancar further teaches that the first sensors are distance sensors configured to measure a distance to the second sensors (SID) and transmit the distance information to the controller, and wherein the controller is configured to determine the position of the X-ray source and the detector from the distance information (Paragraphs 56-62).
With respect to Claims 8 and 17, Ancar further teaches that the first and second sensors are three dimensional position sensors (MTD) configured to transmit .

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier, as modified by Ancar for Claims 1 and 11 above, and further in view of U.S. Patent Application Publication to Perkins (US 2010/0324380 A1).
With respect to Claims 9, 10, 18, and 19, Ancar further teaches that the one or more user interfaces comprises multiple display screens (40, 41, 43) but does not teach a camera mounted on opposite sides of the mobile X-ray system, wherein images collected by the camera are transmitted to the first user interface to provide a view of an area in front of the mobile X-ray system opposite the first display screen, and that one of said user interface screens comprises a detachable display/screen.
Perkins teaches a portable medical diagnostic system, wherein said system provides a wheeled base having a user interface, such as a detachable PC, tablet, smartphone or other touchscreen thereon (64; Paragraphs 15-19, 57, 62, 63, 85, and 87), and a camera (240) mounted on an opposite side of the mobile system from the display screens (at 52, 232), wherein images collected by the camera are transmitted to the user interface to provide a view of an area in front of the mobile diagnostic system (Paragraphs 90-91, 96, and 101).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a PC, tablet, smartphone, or other detachable touchscreen device, as a user interface, in communication with a front facing camera capturing the area in .
(2) Response to Argument
With respect to independent Claims 1 and 11, the Appellant asserts that Bouvier does not teach a controller configured to determine a position of the X-ray source and a position of the detector and to automatically move both the base and the robotic arm to align the X-ray source with the detector”, as recited in Claim 1 (or “using a controller to automatically move both a movable base and a robotic arm of the mobile X-ray system to align the X-ray source with the detector based on signals from the sensor system”, because Bouvier teaches that the X-ray source and detector are carried on a C-arm, and, as such, are “already” ad “always” aligned. (See Appeal Brief, Page 5, Lines 6-25.) The examiner respectfully disagrees.
The language of Claim 1 (and, as similarly recited, of Claim 11, throughout the remainder of the response) requires “a movable base” and “a robotic arm mounted on the movable base”, with “an X-ray source attached to the robotic arm”, and “a detector” of unspecified location, physical couplings, and communication abilities. 
Further, Claim 1 recites, in Lines 7-9 that "a controller”, of unspecified construction or configuration, determines “a position” of each of the X-ray source and of 
Finally, said automatic movement of the base and the robotic arm are carried out by the controller “to align the X-ray source with the detector”, but does not require any specifics of how said source and detector alignment must meet any structural/functional limitations, configuration, or geometry -- i.e., there is no requirement in the claims that the “alignment” must be one of a positional or orientation of the source emission point with a face or surface of the detector in a specific direction, such as in the direction of the beam propagation, such that moving said mobile base and source may be carried out to align the X-ray source, with said detector, across a region of interest (ROI) of a patient there between.
Bouvier teaches a mobile base (16) with motorized wheels (36, 37) propelled by a drive system (Paragraphs 48-50 and 62), and a C-arm (13, 18), carrying an X-ray source (11) at one end of the “C” and a detector (12) at the other end of the “C”, wherein the movements of the base, via the motorized wheels, and of the source, via rotation and translation of the C-arm in its holder are carried out under the direction of a computerized controller (50) to align the source with the detector across an ROI of a patient (Paragraphs 56-62, 70-76, and 92-97).
The only element of Claims 1 and 11 not taught by Bouvier was that the source was instead carried separately by the “robotic” arm mounted on the base, which could be considered to be a C-arm with motorized movements, but wherein a robotic arm 
The Appellant further asserts that the combination of Bouvier and Ancar does not meet the limitations of Claims 1 and 11 because Ancar does not teach that a mobile base and robotic arm are “automatically” moved. Appellant asserts that, while Ancar teaches a position tracking sensor system that provides feedback of positions for system components, including source and detector positions and displays them to an operator controlling the system, the movements of said robotic arm in response to the position information are carried out by an operator manually controlling said arm and base movements. (See Appellant’s Response, Page 5, Line 26-Page 6, Line 6.) The examiner respectfully disagrees.
Claim 1 (and, similarly, Claim 11), does require that said controller is “configured” to “automatically” move both the base and the robotic arm in response to source and detector position information determined by said controller. Although a reasonable argument could be made that movements made “automatically” in a mobile x-ray system operated by medical professionals are not necessarily the same as “automated” movements (e.g., as with circuitry and motors/actuators), and a “controller”, minus any further limitations, could be a human operator controlling said system movements in response to position information from a sensor system displaying results, in the present Ancar was not relied on for these features in the independent claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the manual controls on the arm of Ancar don’t meet the claim requirements of an “automatically” controlled arm, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present case, the automated, automatic movements of the mobile base (via wheels and drive system as mentioned above and in prior actions), of the source and the source arm itself (via the movement of the base, as well as the rotational and translational movements of the arm in its mount/support), carried out at the direction of a computerized controller, are already taught by Bouvier, as reviewed above and cited in prior actions. 
Ancar was not relied upon for such automated, automatic movements, nor are the manual movements of the source arm in the system of Ancar intended to be bodily incorporated into the system of Bouvier. Ancar was solely relied upon, in the 
Consequently, the combination of the teachings of the Bouvier and Ancar references, are considered to meet the limitations of the invention as presently claimed, and the combination is deemed proper, with ample motivation for the improvement of an articulated robotic source arm, separate from a detector, instead of a C-arm carrying both source and detector.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/17/2021


Conferees:


/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.